Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  May 5, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  151460 & (12)                                                                           Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  GREGORY HALLIWILL,                                                                         David F. Viviano
                                                                                         Richard H. Bernstein,
           Plaintiff-Appellee,                                                                           Justices
                                                              SC: 151460
  v                                                           COA: 324640
                                                              Ingham CC: 13-000925-CK
  ROBIN LEVONDOSKY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs to either party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 5, 2015